Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/066985, now US patent 10899894, filed June 26, 2018, which is a national stage application of PCT/EP2016/082778, filed December 28, 2016, which claims benefit of foreign applications EP15202944.3, filed December 29, 2015, EP16172241.8, filed May 31, 2016, EP1617225.1, filed May 31, 2016, and EP16172254.1, filed May 31, 2016.  Claims 1-25 are pending in this application and examined on the merits herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is directed to the composition of claim 19, namely a crosslinked GAG hydrogel, further limited by “wherein the pH is 7.4.” However, this claim does not describe what substance the pH is being measured of.  Since the base claim 1 is a product-by-process claim, the pH of 7.4 could refer either to the pH at which any one of the steps in the recited process is carried out, or to the pH of the claimed product.  As the claim does not indicate which of these interpretations is correct, it is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim depends from claim 1 which is directed to a particular composition of matter, namely a hydrogel.  Claim 17 however contains the sole additional limitation that the claimed article is a composition comprising this hydrogel, without requiring any particular additional ingredients, physical form, intended use, or other element that would differentiate “a composition comprising the hydrogel” form the hydrogel itself.  Therefore claim 17 does not further limit the scope of claim 1  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiner et al. (PCT international publication WO02/18450, Reference included with PTO-1449)
	Independent claim 1 is directed to an acylated crosslinked glycosaminoglycan hydrogel prepared by a particular process.  In such a case the scope of the claim is interpreted as merely requiring that the product claimed be one which could have been prepared by some embodiment of a process falling within the recited process steps, regardless of whether the prior art describes the particulars of the process.  In the present case, the limitations of claim 1 and dependent claim 2 are seen as requiring that the product be produced by directly crosslinking amino groups of a deacetylated glycosaminoglycan with carboxyl groups of a glycosaminoglycan, thereby requiring that the hydrogel contain a direct amide bond between these two groups, rather than for example being linked by an additional crosslinking moiety.  Dependent claim 6 specifies additional steps by which the partially deacetylated glycosaminoglycan is deacetylated.  However, nothing of record indicates that the exact chemical agent or conditions used are specifically related to any particular structural feature of the deacetylated glycosaminoglycan.  Therefore this claim does not particularly limit the structure of the crosslinked glycosaminoglycan that is ultimately the result of the product-by-process steps.  Dependent claims 7-8 specify that the crosslinking reaction contains a second GAG, which can be hyaluronic acid.  Since both of the GAGs can be hyaluronic acid, a solution of crosslinked HA is seen to meet these product-by-process limitations.  Dependent claims 9-10 specify that a particular coupling agent is used.  However, the identity of the specific direct coupling agent does not affect the structure of the resulting amide bond.  Dependent claim 11 requires a step of acetylating the residual amine groups of the crosslinked GAG.  However, there is no structural difference between an acetamide group resulting from N-reacetylation and one arising from a natural N-acetyl group that was never deacetylated.  Therefore any crosslinked GAG having at least some N-acetyl groups could meet the limitations of this step.  Dependent claims 12-14 further describe a step of hydrolyzing ester groups.  This limitation is seen to be met by a product not comprising residual ester groups.  Claims 15-17 are directed to specific compositions of this hydrogel, as a solid dry form or a precipitate.  Independent claim 21 is directed to a hydrogel defined solely as “comprising acylated crosslinked glycosaminoglycans.” Dependent claims 22 and 23 define the crosslinked GAGs as being substantially free of free amine groups and ester crosslinks.  Dependent claims 24 and 25 define the specific GAGs present in the hydrogel.
	Reiner et al. discloses cross-linked derivatives of partially N-deacetylated hyaluronic acid. (p. 2 lines 10-11) These compositions can also be prepared as pharmaceutical compositions, biomaterials, surgical and healthcare articles, and slow release systems. (p. 2 lines 18-22) An embodiment is disclosed wherein a carboxyl group of one GAG molecule is crosslinked directly to an amine of another GAG molecule. (p. 3 structure (I)) In a specific embodiment (p. 11 line 7 – p. 12 line 14) HA is partially deacetylated up to a deacetylation degree of 23%.  In another embodiment a HA having a molecular weight of 195000Da, or 0.195 MDa, is deacetylated to a degree of 14%, thereby containing substantially no free amine groups, and then crosslinked to a crosslinking degree of 14%, and treated with alkali to remove all ester linkages formed in the reaction. (p. 15 line 6 – p. 15 line 6) This product meets the limitations of the present claims, as it is structurally identical to one that could have been made by the claimed process.  Furthermore with respect to the specific physical forms recited in claims 15 and 16, example 4 on p. 18 describes lyophilizing and pulverizing this composition, thereby resulting in a solid powder that would meet the limitations of present claims 15 and 16.  The powder is then mixed with bone morphogenic protein and rehydrated to form a hydrogel suitable for use in the orthopaedic field, therefore being an injectable composition as recited in claim 18.
	For these reasons Reiner et al. is seen to anticipate the claimed invention.

Claims 1-14 and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US pre-grant publication 2004/0014960, cited in PTO-892)
Independent claim 1 is directed to an acylated crosslinked glycosaminoglycan hydrogel prepared by a particular process.  In such a case the scope of the claim is interpreted as merely requiring that the product claimed be one which could have been prepared by some embodiment of a process falling within the recited process steps, regardless of whether the prior art describes the particulars of the process.  In the present case, the limitations of claim 1 and dependent claim 2 are seen as requiring that the product be produced by directly crosslinking amino groups of a deacetylated glycosaminoglycan with carboxyl groups of a glycosaminoglycan, thereby requiring that the hydrogel contain a direct amide bond between these two groups, rather than for example being linked by an additional crosslinking moiety.  Dependent claim 6 specifies additional steps by which the partially deacetylated glycosaminoglycan is deacetylated.  However, nothing of record indicates that the exact chemical agent or conditions used are specifically related to any particular structural feature of the deacetylated glycosaminoglycan.  Therefore this claim does not particularly limit the structure of the crosslinked glycosaminoglycan that is ultimately the result of the product-by-process steps.  Dependent claims 7-8 specify that the crosslinking reaction contains a second GAG, which can be hyaluronic acid.  Since both of the GAGs can be hyaluronic acid, a solution of crosslinked HA is seen to meet these product-by-process limitations.  Dependent claims 9-10 specify that a particular coupling agent is used.  However, the identity of the specific direct coupling agent does not affect the structure of the resulting amide bond.  Dependent claim 11 requires a step of acetylating the residual amine groups of the crosslinked GAG.  However, there is no structural difference between an acetamide group resulting from N-reacetylation and one arising from a natural N-acetyl group that was never deacetylated.  Therefore any crosslinked GAG having at least some N-acetyl groups could meet the limitations of this step.  Dependent claims 12-14 further describe a step of hydrolyzing ester groups.  This limitation is seen to be met by a product not comprising residual ester groups.  Claims 15-17 are directed to specific compositions of this hydrogel, as a solid dry form or a precipitate.  Independent claim 21 is directed to a hydrogel defined solely as “comprising acylated crosslinked glycosaminoglycans.” Dependent claims 22 and 23 define the crosslinked GAGs as being substantially free of free amine groups and ester crosslinks.  Dependent claims 24 and 25 define the specific GAGs present in the hydrogel.
	Moon et al. discloses water-insoluble crosslinked amide derivatives of hyaluronic acid (HA) with a polymer or oligomer having two or more amine groups. (p. 1 paragraph 7) Polymers having two or more amine groups can include deacetylated HA. (p. 2 paragraph 22) The amine containing polymer (deacetlyated HA) can have a molecular weight of about 3000-10000000 and the HA can have a mw of about 10000-10000000. (p. 2 paragraphs 14 and 21) Example 4 on pp. 4-5 discloses an embodiment wherein partially (1-40%) deacetylated HA is reacted with itself to form amide crosslinks.  Example 5 on p. 5 discloses a gel prepared by crosslinking unmodified HA having a mw of over 2 million, with deacetylated HA.  This crosslinked product is seen to be a hydrogel formed from two crosslinked glycosaminoglycans according to the present claims.  It is further described as having been tested for stability in 1N NaCl, which would be a product suspended in saline as recited in present claim 19.  With regard to claim 18, the description of a similar product in examples 8 and 9 on p. 5 further indicates that hydrogels according to the disclosure are injectable.  With respect to claims 12-14 and 23, 
	For these reasons Moon et al. is seen to anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US pre-grant publication 2004/0014960, cited in PTO-892)
	The disclosure of Moon et al. is discussed above.  While examples 4 and 5 of Moon et al. are seen to anticipate present claims 1-14 and 17-25, the compositions described in these examples are not in the form of a dry powder or precipitate.  However, p. 2 paragraph 15 of Moon et al. suggests further isolating the final product of the disclosed process and drying the isolated material.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the products of examples 4 and 5 in a dry form.  One of ordinary skill in the art would have found this to be obvious in the basis of a suggestion in the prior art to make this modification.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 17, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10889894. (Cited in PTO-892, herein referred to as ‘894) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘894 claim a method that would result in the product of the present claims.
Specifically claim 1 of ‘894 claims a method comprising further acylating residual amine groups of a crosslinked glycosaminoglycan having direct amide bonds between the 2’- amine and carboxyl groups of the glycosaminoglycan.  Dependent claim 2 of ‘894 recites the same steps as the product-by-process steps in present claim 2.  Claims 3-4 of ‘894 define the deacylated glycosaminoglycan as partially deacylated hyaluronic acid.  Claim 5 of ‘894 specifies the same acetylation degree and molecular weight as present claim 5.  Claims 6-10 recite the same additional limitations as present claims 6-10.  Dependent claims 11 and 12 further specify steps of acetylating residual amine groups and hydrolyzing ester groups as recited in present claims 11 and 12.  The product of these reactions would therefore anticipate present claims 1-12.  Furthermore none of the additional limitations of present claims 14, 15, and 17 is seen to impart any further structural limitation to the product.  Therefore these claims are anticipated as well.  Regarding present claims 21-25, these claims are directed to products having the same composition as those of present claim 1 and its dependent claims, but without the product-by-process limitations.  Therefore they are anticipated as well.

Claims 1-14, 17, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11198765. (Cited in PTO-892, herein referred to as ‘765) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘765 claim a method that would result in the product of the present claims.
	Specifically claim 1 of ‘765 claims a method comprising acylating residual amine groups of a crosslinked glycosaminoglycan and hydrolyzing residual ester crosslinks.  Dependent claims 2 and 4 of ‘765 recite the same steps as the product-by-process steps in present claim 2.  Claims 3 and 5 of ‘765 define the deacylated glycosaminoglycan as partially deacylated hyaluronic acid.  Claim 6 of ‘765 specifies the same acetylation degree and molecular weight as present claim 5.  Claims 8 and 9 of ‘765 recite a coupling reagent that is the same as present claims 9-10, and would result in crosslinks between the amine and carboxyl groups.  The product of these reactions would be a product identical to one prepared by the product-by-process claims of the present application, thereby anticipating the claimed invention.

Conclusion
	No claims are allowed in this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/16/2022